DETAILED ACTION

This office action is in response to the remarks and amendments filed 12/17/20.  Claims 1, 3-4, 7, and 9-19 are pending.  Claims 1, 3-4, 7, and 9-19 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-4, 7, and 9-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of co-pending Application 16/336,313.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application, in at least claim 1 describes an apparatus including the structures of “two oscillating elements,” a “seating portion,” and a “supporting portion…of a substantially convex shape.”  The instant application recites substantially similar limitations, including “two oscillating elements,” a “seating portion,” and a “supporting portion…of a substantially convex shape.”
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.
Examiner notes that during the prosecution of the parent application, a restriction requirement was required.  While MPEP §804.1 in general prohibits a double patenting rejection in a child application that resulted from a restriction requirement, this prohibition does not apply in this circumstance because there were no withdrawn claims in the parent application that became claims in the instant application.  Moreover, the claims in both the patented case as well as in the instant application are substantially different than the original set of claims that was subject to a restriction requirement.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3 and 4 as written depend from claim 2, however claim 2 has been cancelled, therefore the scope of these claims is unclear.  Similarly, claim 7 depends from cancelled claim 6 and claims 9-10 depend from cancelled claim 8.  Appropriate correction is required.
 

35 USC § 112(f) – Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

ELEMENT IN CLAIM FOR A COMBINATION.--An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 9-10, 14-17, and 19 include the “means for” language that has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “means” coupled with functional language “connection,” “adjustment,” “padding,” “limitation,” “locking,” or “bearing” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  This is not a rejection; this is simply a statement of how the claims have been interpreted.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


In view of the above rejections the respective claims are rejected as best understood on prior art as follows:


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,730,690 to Guidry in view of US Patent 4,285,516 to Heatwole.
Claim 1.  A dynamic postural device (Guidry, Fig. 2), wherein the dynamic postural device comprises at least two oscillating elements (Guidry, Fig. 2, #’s 16) having respectively: a seating portion to support a buttock of a user (Guidry, Fig. 3; the top portion of the apparatus of Guidry is considered to be a seating portion); a supporting portion opposite to said seating portion and of a substantially convex shape (Guidry, Fig. 3; the bottom portion of the apparatus of Guidry is considered to be a supporting portion, and a convex shape can be seen in Figs. 2-6) comprising a supporting surface having a predefined radius of curvature (the apparatus of Guidry inherently has a predefined radius of curvature at hemispherical portion #4, as the dimension of the structure must be “predefined” prior to construction of the apparatus) and wherein is adapted to allow the oscillation (the apparatus of Guidry provides the capability of rotation, which reads on Applicant’s “oscillation”; see at least Fig. 4 and column 2, lines 62 In re Stevens, 101 USPQ 284 (CCPA 1954)).
Claim 3.  The device according to claim 2, wherein said supporting surface is of a substantially hemispherical shape (Guidry teaches a “hemispherical” shape in at least the abstract).
Claim 10.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,730,690 to Guidry and US Patent 4,285,516 to Heatwole, in view of US Patent 6,848,742 to Aoki et al. (“Aoki”). 
Claim 4.  The device according to claim 2, wherein said supporting portion comprises a plurality of through holes (Guidry does not teach holes, however holes in seats or cushions for the purpose of ventilation are well known in the art, for example as taught by Aoki in at the abstract and seen in Fig. 1; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Guidry with holes in order to provide ventilation for a user; furthermore, the combination of the apparatus of Guidry with ventilation holes as taught by Aoki would have simply been the use of a known technique with a known device to yield predictable and obvious results).
Claims 11-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,730,690 to Guidry and US Patent 4,285,516 to Heatwole, in view of US Patent Application 2015/0061336 to Ku.
Claim 11.  The device according to claim 1, wherein each of said oscillating elements comprises a rear portion, with respect to the sitting position of said user, provided with a lumbar sustaining portion (Guidry flat top surfaces for the oscillating elements and does not teach a lumbar supporting portion; however, Ku teaches a similar adjustable seating device in which the seating elements are adjustable horizontally as are those taught by Heatwole, and seating elements additionally are contoured; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Guidry with contoured oscillating elements as taught by Ku in order to in order to optimize a user’s comfort; see Ku’s “lumbar sustaining portion” in Fig. 7 at #711).
Claim 12.  
Claim 13.  The device according to claim 1, wherein each of said oscillating elements comprises a front portion, with respect to the sitting position of said user, provided with an ergonomic portion adapted to receive and support at least a portion of the legs of said user (the front portion of the contoured seating elements of Ku as seen in Fig. 7, unlabeled, is considered to be “an ergonomic portion” that receives a user’s legs).
Claim 14.  The device according to claim 1, wherein said seating portion comprises padding means (Ku teaches in paragraph [0012]: “two pads fixed to the first seat body and the second seat body respectively to enhance the softness”)
Claim 15.  The device according to claim 14, wherein said seating portion comprises a concave portion adapted to house said padding means (Ku, Fig. 7, seating elements #31 and 41 are seen to be concave).
Claim 18.  A seat for chairs, armchairs, or the like, wherein the seat comprises at least a postural device according to claim 1 (the combination of the teachings of Guidry, and Heatwole, with the chair of Ku Fig. 7, is considered to be “a postural device”; moreover the apparatus of Guidry can be used as a seat and the intended use of Applicant apparatus does not provide any patentably limiting structures).
Claim 19.  A chair (Guidry does not teach a chair; regarding the proposed combination of Guidry and Ku, see discussion below), comprising: bearing means to the ground (Ku, Fig. 7, #72); at least a backrest element (Ku, Fig. 7, #91) for the lumbar support of a user; at least a supporting portion (Ku, the supporting portion is the bottom of first and second chair seats #’s 3 and 4; compare to Applicant’s #6 in Fig. 1) for the seat of said user; at least a postural device according to claim 1 (Guidry and Heatwole teach an apparatus as claimed by Applicant in Claim 1; Guidry and Heatwole do not teach a chair; Ku teaches a chair with two seat portions that can oscillate in that they can be moved horizontally together or apart; Ku does not teach that seat portions #’s 3 and 4 can rotate; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Guidry on the seat 




Discussion of allowable subject matter

Subject to the above objections and rejections, claims 7, 9, 16 and 17 are allowable over prior art and objected to as depending from a rejected claim.  Claims 7, 9, 16 and 17 are directed toward subject matter that is not found in the prior art in the claimed manner.   Subject to the objections and rejections above, the independent claim would be allowable over the prior art if amended to include the subject matter of claims 7, 9, 16 and 17.



Response to Applicant's remarks and amendments

Regarding double patenting objections, Applicant has filed a terminal disclaimer, however the terminal disclaimer has not been approved and therefore the double patenting rejections have not been withdrawn.  See Terminal Disclaimer review decision dated 2/3/2021.
Regarding prior objections to the drawings, Applicant has amended the drawings and the objections have been withdrawn.
Regarding prior claim objections, Applicant has amended the claims and the objections have been withdrawn.
With respect to claim 1, as amended to include features of prior claims 2, 5, 6, and 8, Applicant argues beginning on page 10 of Applicant’s remarks that in the cited references of Guidry and Heatwole do not teach the claimed invention.  Specifically Applicant argues that the invention provides “an unstable, but controlled, state of balance,” and provides “a dynamic postural device.”  Examiner notes that this language has not been included in the recited claims.  Applicant appears to be arguing that the claimed invention is capable of movement as seen by the arrow on the “adjustment means” seen at #20 in Figs. 1 and 3.  However, the prior art is capable of being moved or adjusted in the same manner.  There is no structural language in the claimed invention that is not found in the prior art.  If Applicant’s position is that novelty lies in the capability of “an unstable, but controlled, state of balance,” it is unclear what structures provide this capability that are not found in the prior art; moreover, the prior art which teaches all of Applicant’s claimed structures is inherently capable of providing this functionality.
Applicant additionally argues on page 12 of remarks that Guidry does not teach “a seating portion” but instead teaches “a circular foot plate”.  However, the intended use of Guidry’s invention is irrelevant.  Guidry (in view of Heatwole when referring to amended claim limitations) teaches the claimed structures and it would have been within the capability and skill of a user of Guidry’s invention to sit on the apparatus.
Applicant additionally argues that Guidry does not teach limitations directed toward Applicant’s “connection means,” or “adjustment means” however, as discussed in the rejections above, these limitations are taught by Heatwole as necessitated by Applicant’s claim amendments.  Applicant further argues that the prior art doesn’t teach “a monolithic platform 2 wherein the cylindrical shank portion 8, of hemispherical pivot 12, is inserted through a diametrical opening 14 in the platform itself, extending slightly beyond the platform.”  While this may or may not be true, this specific language is not recited in the claims.  Examiner additionally notes that Applicant’s specification defines these reference characters with different 
With respect to rejections under 35 USC §103, Applicant alleges generally on page 14 of remarks that Guidry doesn’t teach each element of the claimed invention and that the additional prior art does not make up for the deficiencies.  Applicant argues (on pages 15-18) similar arguments to those against the teachings of Guidry, including that the prior art does not teach a “connection means,” or an “adjustment means” and that the prior art is intended to be used with a user standing rather than sitting.  However, as noted in the discussion above and the rejections above, the prior art does in fact teach structures that read on Applicant’s recited claim language.
Applicant argues generally that Heatwole “teaches against the current claims.”  Applicant’s appears to be referring to the intended use of the apparatus of Heatwole being while it is placed on a floor and a user is standing on the apparatus, rather than the intended use of Applicant’s claimed invention; however, an apparatus claim is patentable on the basis of its recited structures, not its intended use.  Moreover, Heatwole is only introduced for its teaching of an adjustable portion between two platforms (whether they be for sitting or standing), since Guidry teaches a non-adjustable portion between two platforms.
	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Examiner, Art Unit 3673